     Case 3:19-cv-00618 Document 49 Filed 11/08/20 Page 1 of 2 PageID #: 276




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                        AT HUNTINGTON

TIMOTHY R. JONES and
JANIE COLE

               Plaintiffs,
v.                                                    CIVIL ACTION NO.: 3:19-cv-00618
                                                      JUDGE: Robert C. Chambers

THE BOARD OF EDUCATION OF
PUTNAM COUNTY, WEST VIRGINIA, et al.

               Defendants.


                               NOTICE OF DEPOSITION OF
                             SUPERINTENDENT JOHN HUDSON

       PLEASE TAKE NOTICE that the undersigned will take the deposition of JOHN
HUDSON, Superintendent, Putnam County Board of Education, on Monday, the 23rd day of
November, 2020, beginning at 1:00 o’clock p.m., before a certified court reporter authorized
by law to administer oaths, which said deposition will take place at the offices of Bailey &
Wyant, PLLC, 500 Virginia Street, East, Suite 600, Charleston, West Virginia. The deposition
shall be taken for purposes of discovery, for use at trial, or for such other purposes as are
permitted under the West Virginia Rules of Civil Procedure and Trial Court Rules. You may
appear to protect your interests should you so desire.

                                                      TIMOTHY R. JONES AND JANIE COLE
                                                             BY COUNSEL

/s/      Harvey D. Peyton
HARVEY D. PEYTON, ESQUIRE
West Virginia State Bar No. 2890
PEYTON LAW FIRM, PLLC
2801 First Avenue, P.O. Box 216
Nitro, WV 25143
Telephone:     (304) 755-5556
Telefax:       (304) 755-1255
Counsel for the Plaintiffs
                                                  1
     Case 3:19-cv-00618 Document 49 Filed 11/08/20 Page 2 of 2 PageID #: 277




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      AT HUNTINGTON


TIMOTHY R. JONES and
JANIE COLE

              Plaintiffs,

v.                                                    CIVIL ACTION NO.: 3:19-cv-00618
                                                      JUDGE: Robert C. Chambers

THE BOARD OF EDUCATION OF
PUTNAM COUNTY, WEST VIRGINIA, et al.

              Defendants.


                             CERTIFICATE OF SERVICE
       I, Harvey D. Peyton, counsel for Plaintiffs, do hereby certify that I have this 8th day of
November, 2020, served a copy of the foregoing "NOTICE OF DEPOSITION OF
SUPERINTENDENT JOHN HUDSON" upon the following parties of record through the Court's
Electronic Case Filing (ECF) system:

Timothy J. LaFon, Esq.
Ciccarello Del Giudice & LaFon
1219 Virginia Street, E., Suite 100
Charleston, WV 25301-2912
Email: tlafon@cdlwv.com
Counsel for Alicia Coey a/k/a Alicia Powell, & Eddie Starcher

David J. Mincer, Esq.
Jeffrey M. Carder, Esq.
Bailey & Wyant, PLLC
500 Virginia Street, East, Suite 600
P. O. Box 3710
Charleston, WV 25337-3710
Email: dmincer@baileywyant.com; jcarder@baileywyant.com
Counsel for Board of Education of Putnam County, W. Va.,
John Hudson, Sharla Griffith, and Candi Hatfield

                                            /s/        Harvey D. Peyton
                                                      HARVEY D. PEYTON


                                                  2
